 Exhibit 10.1

 

 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

 

THIRD AMENDMENT

 

This Third Amendment, effective as of the date set forth above the signatures of
the parties below (the “Effective Date”), amends the Exclusive Patent License
Agreement dated April 15, 2011 (“LICENSE AGREEMENT”), by and between the
Massachusetts Institute of Technology (“M.I.T.”), a Massachusetts corporation
having its principal office at 77 Massachusetts Avenue, Cambridge,
Massachusetts, 02139, and Enumeral Biomedical Corp., a Delaware Corporation
having its principal place of business at 200 CambridgePark Drive, Suite 2000,
Cambridge, MA 02140 (“COMPANY”), as amended by the First Amendment effective
March 8, 2013 and by the Second Amendment effective July 16, 2014. Capitalized
terms used herein without definition shall have the meaning given such terms in
the LICENSE AGREEMENT.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereto agree to modify the LICENSE AGREEMENT as follows:

 

1.Section 3.1(q) is hereby deleted and replaced with the following:

 

“(q) COMPANY or an AFFILIATE or SUBLICENSEE shall initiate clinical studies in
support of obtaining regulatory approval of a DIAGNOSTIC PRODUCT by or before
*.”

 

2.     Section 3.1(r) is hereby deleted and replaced with the following:

 

“(r) COMPANY or an AFFILIATE or CORPORATE PARTNER of SUBLICENSEE shall make a
first commercial sale of a DIAGNOSTIC PRODUCT by or before *.”

 

3.The remaining terms and conditions of the LICENSE AGREEMENT remain intact.

 

 

 

 

 



 

 

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
under seal by their duly authorized representatives.

 

The Effective Date of this Third Amendment is April 15, 2015.

 

 



MASSACHUSETTS INSTITUTE OF   ENUMERAL BIOMEDICAL CORP. TECHNOLOGY           By:
/s/ Lita L. Nelsen   By: /s/ Arthur H. Tinkelenberg, Ph. D.       Name: Lita L.
Nelsen   Name: Arthur H. Tinkelenberg, Ph. D.           Title: Director,
Technology Licensing Office   Title: President and Chief Executive Officer      



 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 